DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2021-12-21. Claims 1-20 are pending. Claims 1, 11, 16 is/are independent.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 2020-01-13 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 17 is/are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 ¶ 2 (pre-AIA ) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 17, the phrase "in response to performing the first action, program instructions to overwrite data content of the first device and access functions of the first device are disabled" makes the claims ambiguous and therefore indefinite.  The claim is amenable of multiple plausible constructions (e.g., (i) that overwriting is to be disabled and (ii) that overwriting is to be performed while access functions are to be disabled), leaving a person having ordinary skill in the art unable to determine what the Applicant does and does not regard as the invention.  See Ex parte Kenichi Miyazaki, 89 U.S.P.Q. 2d 1207, *11 (BPAI 2008).  To advance compact prosecution and for purposes of applying the art to the only, Examiner interprets claim 17 to require "and wherein the program instructions comprise program instructions to overwrite data content of the first device in response to performing the first action and program instructions to disable access functions of the first device in response to performing the first action".  To continue with this interpretation, Applicant must confirm it by a suitable amendment.  Examiner notes that any amendment concerning the "overwriting" must be supported by the specification under 35 U.S.C. § 112(a).

Summary of Claim Rejections under 35 U.S.C.  § 103
The following table summarizes the rejections set forth in detail below of the claims over the prior art.


Thaler '400 in view of Agrafioti '996 
Thaler '400 in view of Agrafioti '996 in view of Mahaffey '090 
Thaler '400 in view of Agrafioti '996 in view of OSX Daily 2013
Thaler '400 in view of Agrafioti '996 in view of Kanakarajan '994 
1
[Wingdings font/0xFC]



2
[Wingdings font/0xFC]



3
[Wingdings font/0xFC]



4
[Wingdings font/0xFC]



5
[Wingdings font/0xFC]



6
[Wingdings font/0xFC]



7

[Wingdings font/0xFC]


8


[Wingdings font/0xFC]

9



[Wingdings font/0xFC]
10

[Wingdings font/0xFC]


11
[Wingdings font/0xFC]



12
[Wingdings font/0xFC]



13
[Wingdings font/0xFC]



14


[Wingdings font/0xFC]

15
[Wingdings font/0xFC]



16
[Wingdings font/0xFC]



17

[Wingdings font/0xFC]


18


[Wingdings font/0xFC]

19



[Wingdings font/0xFC]
20

[Wingdings font/0xFC]




Claim Rejections - 35 U.S.C. § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of AIA  35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4,-6, 11-13, 15-16 is/are rejected under 35 U.S.C. § 103  as being unpatentable over U.S. Publication 20200169400 to Thaler et al. (hereinafter "Thaler '400") in Agrafioti '996").  Thaler '400 is prior art to the claims under  35 U.S.C. § 102(a)(2).   Agrafioti '996 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 1 (independent):
Thaler '400 discloses a method for preventing unauthorized access of privileged operations of a first device, the method (detects attempt at restricted operation [Thaler '400 ¶ 0039-0043, 0067])
Thaler '400 discloses one or more processors detecting an initiating action of a privileged operation of a first device (detects attempt at restricted operation [Thaler '400 ¶ 0039-0043, 0067])
Thaler '400 discloses the one or more processors receiving a current location of the first device (checks whether device is currently within geofence [Thaler '400 ¶ [0039, 0027, 0005, 0067])
Thaler '400 discloses the one or more processors determining whether a pre-determined location matches the current location of the first device (checks whether device is currently within geofence [Thaler '400 ¶ [0039, 0027, 0005, 0067])
Thaler '400 does not disclose in response to determining the current location of the first device fails to match the pre-determined location, the one or more processors determining whether a pre-determined connection condition exists between the first device and an authorized device
Thaler '400 does not disclose in response to determining an absence of the pre-determined connection condition between the first device and the authorized device, the one or more processors performing a first action disabling the privileged operation of the first device
However, Thaler '400 discloses in response to failure of an authentication condition, the one or more processors performing a first action disabling the privileged operation of the first device (detects attempt at restricted operation [Thaler '400 ¶ 0039-0043, 0067])
Further:
Agrafioti '996 discloses in response to determining the current location of the first device fails to match the pre-determined location, the one or more processors determining whether a pre-determined connection condition exists between the first device and an authorized device (when smartphone is not connected to authorized authentication device (AAD)/wearable, smartphone is disabled [Agrafioti '996 ¶ 0106]; authorized authentication device (AAD) is connected to user terminal via wired or wireless [Agrafioti '996 ¶ 0030])
Agrafioti '996 discloses in response to determining an absence of the pre-determined connection condition between the first device and the authorized device, the one or more processors performing a first action disabling the privileged operation of the first 
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Thaler '400 with the proximity authentication device of Agrafioti '996 to arrive at an apparatus, method, and product including:
in response to determining the current location of the first device fails to match the pre-determined location, the one or more processors determining whether a pre-determined connection condition exists between the first device and an authorized device
in response to determining an absence of the pre-determined connection condition between the first device and the authorized device, the one or more processors performing a first action disabling the privileged operation of the first device
A person having ordinary skill in the art would have been motivated to combine them at least because adding a requirement that a proximity authentication device be present would provide additional barriers to unauthorized use of privileged operations.  A person having ordinary skill in the art would have been further motivated to combine them at least because Agrafioti '996 teaches [Agrafioti '996 ¶ 0030, 0106] modifying a security permission scheme such as that of Thaler '400  [Thaler '400 ¶ 0039-0043, 0067] to arrive at the claimed invention; because doing so constitutes use of a known technique (proximity authentication device [Agrafioti '996 ¶ 0030, 0106]) to improve similar devices and/or methods (restricted operations scheme [Thaler '400 ¶ 0039-0043, 0067]) in the same way; because doing so constitutes applying a known technique (proximity authentication device [Agrafioti '996 ¶ 0030, 0106]) to known devices and/or methods (restricted operations scheme [Thaler '400 ¶ 0039-0043, 0067]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, 
Per claim 2 (dependent on claim 1):
Thaler '400 in view of Agrafioti '996 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Thaler '400 discloses the pre-determined location is a geofence extending a defined distance range from a pre-determined location identified by a global positioning system (GPS) service of the first device (checks whether device is currently within geofence [Thaler '400 ¶ [0039, 0027, 0005, 0067])
Per claim 3 (dependent on claim 1):
Thaler '400 in view of Agrafioti '996 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Thaler '400 does not disclose the pre-determined connection condition includes a pre-determined wireless connection between the first device and the authorized device
Further:
Agrafioti '996 discloses the pre-determined connection condition includes a pre-determined wireless connection between the first device and the authorized device (when smartphone is not connected to authorized authentication device (AAD)/wearable, smartphone is disabled [Agrafioti '996 ¶ 0106]; authorized authentication device (AAD) is connected to user terminal via wired or wireless [Agrafioti '996 ¶ 0030])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Thaler '400 with the proximity authentication device of Agrafioti '996 to arrive at an apparatus, method, and product including:
the pre-determined connection condition includes a pre-determined wireless connection between the first device and the authorized device
Per claim 4 (dependent on claim 1):
Thaler '400 in view of Agrafioti '996 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Thaler '400 does not disclose the pre-determined connection condition includes a physical connection between the first device and the authorized device
Further:
Agrafioti '996 discloses the pre-determined connection condition includes a physical connection between the first device and the authorized device (when smartphone is not connected to authorized authentication device (AAD)/wearable, smartphone is disabled [Agrafioti '996 ¶ 0106]; authorized authentication device (AAD) is connected to user terminal via wired or wireless [Agrafioti '996 ¶ 0030])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Thaler '400 with the proximity authentication device of Agrafioti '996 to arrive at an apparatus, method, and product including:
the pre-determined connection condition includes a physical connection between the first device and the authorized device
Per claim 6 (dependent on claim 1):
Thaler '400 in view of Agrafioti '996 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Thaler '400 does not disclose the authorized device is identified by a wireless proximity tag added to the authorized device
Further:
Agrafioti '996 discloses the authorized device is identified by a wireless proximity tag added to the authorized device (authorized authentication device (AAD) is not a wearable, but is fixed to some other object [Agrafioti '996 ¶ 0090])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Thaler '400 with the 
the authorized device is identified by a wireless proximity tag added to the authorized device
Per claim 11 (independent):
Thaler '400 discloses one or more computer readable storage media; program instructions stored on the one or more computer readable storage media (processor(s), memory, computer readable media, storage, executable instructions [Thaler '400 ¶ 0052-0053])
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 12 (dependent on claim 11):
Thaler '400 in view of Agrafioti '996 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 2 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 13 (dependent on claim 11):
Thaler '400 in view of Agrafioti '996 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 3 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 15 (dependent on claim 11):
Thaler '400 in view of Agrafioti '996 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 6 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 16 (independent):
Thaler '400 discloses one or more computer processors; one or more computer readable storage media; program instructions stored on the one or more computer readable storage media (processor(s), memory, computer readable media, storage, executable instructions [Thaler '400 ¶ 0052-0053])
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Claim(s) 7, 10, 17, 20 is/are rejected under 35 U.S.C. § 103  as being unpatentable over Thaler '400 in view of Agrafioti '996 in view of U.S. Publication 20170142090 to Mahaffey et al. (hereinafter "Mahaffey '090").  Mahaffey '090 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 7 (dependent on claim 1):
Thaler '400 in view of Agrafioti '996 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Thaler '400 does not disclose in response to performing the first action, the one or more processors overwriting data content of the first device
Further:
Mahaffey '090 discloses in response to performing the first action, the one or more processors overwriting data content of the first device (backs up, encrypts, and deletes user data on device and locks [Mahaffey '090 ¶ 0085, 0053, 0064])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Thaler '400 in view of Agrafioti '996 with the lost device security operations of Mahaffey '090 to arrive at an apparatus, method, and product including:
in response to performing the first action, the one or more processors overwriting data content of the first device
A person having ordinary skill in the art would have been motivated to combine them at least because the lost device security operations of Mahaffey '090 would help to secure the device in the event that a restricted operation per Thaler '400 was attempted without permission.  A person having ordinary skill in the art would have been further motivated to combine them at least because Mahaffey '090 teaches [Mahaffey '090 ¶ 0085, 0053, 0064] modifying a security permission scheme such as that of Thaler '400  [Thaler '400 ¶ 0039-0043, 0067] to arrive at the claimed invention; because doing so constitutes use of a known technique (lost device security operations [Mahaffey '090 ¶ 0085, 0053, 0064]) to improve similar devices and/or methods (restricted operations scheme [Thaler '400 ¶ 0039-0043, 0067]) in the same way; because doing so constitutes applying a known technique (lost device security operations [Mahaffey '090 ¶ 0085, 0053, 0064]) to known devices and/or methods (restricted operations scheme [Thaler '400 ¶ 0039-0043, 0067]) ready for improvement to yield 
Per claim 10 (dependent on claim 1):
Thaler '400 in view of Agrafioti '996 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Thaler '400 does not disclose the one or more processors disabling a factory reset function as the privileged operation of the first device; the one or more processors over-writing data stored on the first device
Further:
Mahaffey '090 discloses the one or more processors disabling a factory reset function as the privileged operation of the first device; the one or more processors over-writing data stored on the first device (backs up, encrypts, and deletes user data on device and locks [Mahaffey '090 ¶ 0085, 0053, 0064])
For the reasons detailed above with respect to claim 7, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Thaler '400 with the lost device security operations of Mahaffey '090 to arrive at an apparatus, method, and product including:
the one or more processors disabling a factory reset function as the privileged operation of the first device; the one or more processors over-writing data stored on the first device
Per claim 17 (dependent on claim 16):
Thaler '400 in view of Agrafioti '996 discloses the elements detailed in the rejection of claim 16 above, incorporated herein by reference
Thaler '400 does not disclose the pre-determined connection condition includes a plurality of pre-determined connection conditions in which detecting at least one of the plurality of pre-determined connection conditions satisfies the pre-determined connection condition requirement between the first device and the authorized device
Thaler '400 does not disclose in response to performing the first action, program instructions to overwrite data content of the first device
Thaler '400 does not disclose in response to performing the first action, access functions of the first device are disabled
Further:
Agrafioti '996 discloses the pre-determined connection condition includes a plurality of pre-determined connection conditions in which detecting at least one of the plurality of pre-determined connection conditions satisfies the pre-determined connection condition requirement between the first device and the authorized device (authorized authentication device (AAD) is connected to user terminal via wired or wireless [Agrafioti '996 ¶ 0030])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Thaler '400 in view of Agrafioti '996 with the proximity authentication device of Agrafioti '996 to arrive at an apparatus, method, and product including:
the pre-determined connection condition includes a plurality of pre-determined connection conditions in which detecting at least one of the plurality of pre-determined connection conditions satisfies the pre-determined connection condition requirement between the first device and the authorized device
Further:
Mahaffey '090 discloses in response to performing the first action, program instructions to overwrite data content of the first device (backs up, encrypts, and deletes user data on device and locks [Mahaffey '090 ¶ 0085, 0053, 0064])
Mahaffey '090 discloses in response to performing the first action, access functions of the first device are disabled (backs up, encrypts, and deletes user data on device and locks [Mahaffey '090 ¶ 0085, 0053, 0064])

in response to performing the first action, program instructions to overwrite data content of the first device
in response to performing the first action, access functions of the first device are disabled
Per claim 20 (dependent on claim 16):
Thaler '400 in view of Agrafioti '996 discloses the elements detailed in the rejection of claim 16 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 10 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Claim(s) 8, 14, 18 is/are rejected under 35 U.S.C. § 103  as being unpatentable over Thaler '400 in view of Agrafioti '996 in view of OSX Daily, How to Fix iTunes When It’s Not Syncing with iPhone, iPad, or iPod Touch (2013-06-30) (hereinafter "OSX Daily 2013").  OSX Daily 2013 is prior art to the claims under 35 U.S.C. § 102(a)(1).
Per claim 8 (dependent on claim 1):
Thaler '400 in view of Agrafioti '996 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Thaler '400 does not disclose the connection condition is a physical connection with a charging device as the authorized device, and the charging device is uniquely identified by the first device
Further:
OSXDaily 2013 discloses the connection condition is a physical connection with a charging device as the authorized device, and the charging device is uniquely identified by the first device (iPhone disables sync operations unless connected via charging cable to an authorized computer running iTunes software [OSXDaily 2013 p. 2-3])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have 
the connection condition is a physical connection with a charging device as the authorized device, and the charging device is uniquely identified by the first device
A person having ordinary skill in the art would have been motivated to combine them at least because adding a requirement that restricting privileged operations by an smartphone to times when the smartphone is connected to an authorized charging device as in OSX Daily 2013 would enhance the security that prevents unauthorized charging of the smartphone .  A person having ordinary skill in the art would have been further motivated to combine them at least because OSX Daily 2013 teaches [OSXDaily 2013 p. 2-3] modifying a security permission scheme such as that of Thaler '400  [Thaler '400 ¶ 0039-0043, 0067] to arrive at the claimed invention; because doing so constitutes use of a known technique (authorized charging/syncing device [OSXDaily 2013 p. 2-3]) to improve similar devices and/or methods (restricted operations scheme [Thaler '400 ¶ 0039-0043, 0067]) in the same way; because doing so constitutes applying a known technique (authorized charging/syncing device [OSXDaily 2013 p. 2-3]) to known devices and/or methods (restricted operations scheme [Thaler '400 ¶ 0039-0043, 0067]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as it does separately (restricted operations  [Thaler '400 ¶ 0039-0043, 0067] are performed only when authorization conditions are satisfied by connection to authorized charging/syncing device [OSXDaily 2013 p. 2-3]); (3) one of 
Per claim 14 (dependent on claim 11):
Thaler '400 in view of Agrafioti '996 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 8 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 18 (dependent on claim 16):
Thaler '400 in view of Agrafioti '996 discloses the elements detailed in the rejection of claim 16 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 8 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Claim(s) 9, 19 is/are rejected under 35 U.S.C. § 103  as being unpatentable over Thaler '400 in view of Agrafioti '996 in view of U.S. Publication 20160357994 to Kanakarajan et al. (hereinafter "Kanakarajan '994").  Kanakarajan '994 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 9 (dependent on claim 1):
Thaler '400 in view of Agrafioti '996 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Thaler '400 does not disclose performing the first action disabling the privileged operation of the first device includes sending the current location of the first device in a message to a pre-determined recipient
Further:
Kanakarajan '994 discloses performing the first action disabling the privileged operation of the first device includes sending the current location of the first device in a message to a pre-determined recipient (lost phone reports location [Kanakarajan '994 ¶ 0047-0048])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Thaler '400 in view of Agrafioti '996 with the lost device security operations of Kanakarajan '994 to arrive at an apparatus, method, and product including:
performing the first action disabling the privileged operation of the first device includes sending the current location of the first device in a message to a pre-determined recipient
A person having ordinary skill in the art would have been motivated to combine them at least because the lost device security operations of Kanakarajan '994 would help to secure the device in the event that a restricted operation per Thaler '400 was attempted without permission.  A person having ordinary skill in the art would have been further motivated to combine them at least because Kanakarajan '994 teaches [Kanakarajan '994 ¶ 0047-0048] modifying a security permission scheme such as that of Thaler '400  [Thaler '400 ¶ 0039-0043, 0067] to arrive at the claimed invention; because doing so constitutes use of a known technique (lost device security operations [Kanakarajan '994 ¶ 0047-0048]) to improve similar devices and/or methods (restricted operations scheme [Thaler '400 ¶ 0039-0043, 0067]) in the same way; because doing so constitutes applying a known technique (lost device security operations [Kanakarajan '994 ¶ 0047-0048]) to known devices and/or methods (restricted operations scheme [Thaler '400 ¶ 0039-0043, 0067]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as it does separately (lost device security operations [Kanakarajan '994 ¶ 0047-0048] are performed when restricted operations are attempted without permission [Thaler '400 ¶ 0039-0043, 0067] ); (3) one of ordinary skill in the art would have recognized that the results of the combination were predictable; and (4) other considerations do not overcome this conclusion.
Per claim 19 (dependent on claim 16):
Thaler '400 in view of Agrafioti '996 discloses the elements detailed in the rejection of claim 16 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 9 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 


/THEODORE C PARSONS/Primary Examiner, Art Unit 2494